UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSE ANGELA RUIZ SIERRA,

                               Plaintiff,                     No. 17-CV-10197 (KMK)

                                                             ORDER ADOPTING R&R
         V.


 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security, 1

                               Defendant.


KENNETH M. KARAS, United States District Judge:

       Jose Angela Ruiz Sierra ("Plaintiff') brings this Action against the Acting Commissioner

of Social Security (the "Commissioner"), pursuant to 42 U.S.C. § 405(g), challenging the decision

of an administrative law judge (the "ALJ") to deny Plaintiff's application for disability insurance

benefits on the ground that Plaintiff was not disabled within the meaning of the Social Security

Act, 42 U.S.C. § 423 et seq. The Court referred the case to Magistrate Judge Paul E. Davison

("Judge Davison") pursuant to 28 U.S.C. § 636(b)(l)(A). (Dkt. No. 6 .) The Commissioner and

Plaintiff cross-move for judgment on the pleadings. (Dkt. Nos. 14, 18.) Judge Davison issued a

Report and Recommendation ("R&R") recommending that the Court deny the Commissioner's

motion and grant Plaintiff's cross-motion to the extent that the case be remanded for further

administrative proceedings consistent with the R&R. (R&R 56 (Dkt. No. 20).) No objections

were filed.




        1
        Pursuant to Federal Rule of Civil Procedure 25(d)(l), Nancy A. Berryhill, the current
Acting Commissioner of gocial gecurity, has been suh~titut~d ilg the Defendant in thig Action.
       Because no objections have been filed, the Court reviews the R&R "only for clear error on

the face of the record. " See Brennan v. Colvin, No. 13-CV-6338, 2015 WL 1402204, at *1

(S.D.N.Y. Mar. 25, 2015) (internal quotation marks omitted); see also Jannolo v. Astrue, No. 10-

CV-7602, 2012 WL 523619, at *1 (S.D.N.Y. Feb. 16, 2012) (same). Having reviewed the R&R

for clear error and finding none, the Court adopts the R&R in its entirety.

       Accordingly, it is hereby:

       ORDERED that Plaintiff's Motion for Judgment on the Pleadings is granted to the extent

that the case be remanded for further administrative proceedings consistent with the R&R, and the

Commissioner's Cross-Motion is denied. Accordingly, the decision of the ALJ is reversed and

remanded for further administrative proceedings consistent with the R&R. The Clerk of Court is

respectfully directed to terminate the pending Motions. (Dkt. Nos. 14, 18).

SO ORDERED.

 Dated:    Marchl l , 2019
           White Plains, New York




                                                  2
